Citation Nr: 1818816	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lower back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from December 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for a lower back strain.  The Veteran disagreed with the decision.  See January 2014 notice of disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran's service treatment records are silent for an injury to his back in service, the Veteran has contended throughout the record that he fell during Marine Corp training in the middle of April 1977.  Specifically, he was going downstairs to get in line formation when he slipped fully geared, including his M-60 machine gun on his left shoulder.  He slipped with his left leg causing his back to twist and ended up falling on his left side.  He was in pain, but had only a few days before he went home so he finished the training program.  Once home, he went to see Dr. B., where he was told he sprained his back and would take a few weeks to recover.  Over the years, his back pain continued.  In 1982, he contends he went to see Dr. E. who took x-rays of his back, showing he suffered an injury to his spinal cord.  The Veteran has submitted buddy statements in support of his in-service back injury contention.

Unfortunately, Dr. B. and Dr. E. are now deceased.  Therefore, the records of the Veteran's back treatment are not available.

The Veteran's medical treatment records regarding his back are limited; however, there is a January 2017 private medical treatment notation which indicates the Veteran has gliosis of the spinal cord.  There is also a September 2011 private medical treatment record concerning an August 2011 work-related injury to the back.  During that treatment session, the Veteran admitted to multiple injuries to his back.  In light of the Veteran's clear contention regarding an in-service injury, including continuity of symptomatology following the injury, and in giving the Veteran the benefit of the doubt, the Board finds a medical examination is warranted to determine the nature and etiology of the Veteran's low back.

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance needed from the Veteran, obtain updated and relevant VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed low back injury.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should:

	a.  Clarify whether the Veteran has a present diagnosis related to his low back.

	b.  If any diagnosis is rendered, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back strain disability was incurred in or caused by his claimed in-service injury. See April 2013 Veteran statement (dated March 2013).

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

